Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 05/07/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Qiang (CN108600892A, hereinafter “Xu”; provided by the Applicant’s IDS filed on 05/07/2021) in view of Li (U.S. PUB. 2021/0345082).

Consider claim 1, Xu teaches a Bluetooth mesh network system having power management mechanism, comprising: a plurality of low power nodes (LPN) ([0061]); and a friend node configured for: operating a part of the low power nodes in a first connection mode to establish a one-to-one connection with the friend node based on a connection protocol ([0061]); operating the other part of the low power nodes in a second connection mode to establish a multiple-to-one connection with the friend node based on a broadcast protocol ([0119]).
Xu does not explicitly show that setting a mode operation time threshold value for each of the low power nodes and accumulating a respective mode connection time for each of the low power nodes; wherein when the mode connection time that the low power nodes operate in one of the first connection mode and the second connection mode reaches the corresponding mode operation time threshold value, the low power nodes switches to operate in the other one of the first connection mode and the second connection mode.
In the same field of endeavor, Li teaches setting a mode operation time threshold value for each of the low power nodes and accumulating a respective mode connection time for each of the low power nodes (page 2 [0030]); wherein when the mode connection time that the low power nodes operate in one of the first connection mode and the second connection mode reaches the corresponding mode operation time threshold value (page 1 [0021]), the low power nodes switches to operate in the other one of the first connection mode and the second connection mode (page 5 [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, setting a mode operation time threshold value for each of the low power nodes and accumulating a respective mode connection time for each of the low power nodes; wherein when the mode connection time that the low power nodes operate in one of the first connection mode and the second connection mode reaches the corresponding mode operation time threshold value, the low power nodes switches to operate in the other one of the first connection mode and the second connection mode, as taught by Li, in order to monitor a connection inquiry time of the Bluetooth component, and control the Bluetooth component to be set to a slave mode when the connection inquiry time exceeds a preset connection time threshold.

Consider claim 2, Xu further teaches wherein the first connection mode is to establish the one-to-one connection between the low power nodes and the friend node based on the connection protocol through a generic attribute profile bearer (GATT bearer), and the connection protocol is a proxy protocol ([0061]); the second connection mode is to establish the multiple-to-one connection between the low power nodes and the friend node based on the broadcast protocol through an advertising bearer ([0119]).

Consider claim 3, Li further teaches wherein a number of the low power nodes that is allowed to be operated in the first connection mode at the same time does not exceed a maximum supported one-to-one connection number of the friend node (page 3 [0052]).

Consider claim 4, Li further teaches wherein the low power nodes operate in the first connection mode in an initialization stage (page 1 [0020]); and when a number of the low power nodes operate in the first connection mode exceeds the maximum supported one-to-one connection number, the part of the low power nodes that exceed the maximum supported one-to-one connection number operate in the second connection mode (page 4 [0066]).

Consider claim 5, Li further teaches wherein an average power dissipation of the low power nodes is the same according to the mode operation time threshold value set by the friend node (page 3 [0052]).

Consider claim 6, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 6.

Consider claim 7, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 7.

Consider claim 8, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 8.

Consider claim 9, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 9.

Consider claim 10, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 10.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649